The defendant made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiff raised a triable issue of fact through the submission of an affirmed magnetic resonance imaging report finding a herniated disc in her lumbar spine and the affirmed report of her examining physician, who averred that her cervical and lumbar spine ranges of motion were diminished on all planes as quantified in the report (see Cordero v Ford Credit Titling Trust Ins. Ctr., 39 AD3d 796, 796-797 [2007]; Hyun Jun Kim v Collazo, 38 AD3d 842, 842-843 [2007]; Santiago v Rodriguez, 38 AD3d 639, 640 [2007]; Lim v Tiburzi, 36 AD3d 671, 672 [2007]; Collado v Pineda, 31 AD3d 684, 685 [2006]). Accordingly, the Supreme Court should not have granted the defendant’s motion for summary judgment dismissing the complaint. Prudenti, P.J., Skelos, Miller, Covello and McCarthy, JJ., concur.